                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

GREG ADKISSON, et al.,                    )
          Plaintiffs,                     )
v.                                        )    No.: 3:13-CV-505-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,           )
          Defendant.                      )
                                          )        Lead Case Consolidated with
                                          )
KEVIN THOMPSON, et al.,                   )
          Plaintiffs,                     )
v.                                        )    No.: 3:13-CV-666-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,           )
          Defendant.                      )
                                          )        as consolidated with
                                          )
JOE CUNNINGHAM, et al.,                   )
          Plaintiffs,                     )
v.                                        )    No.: 3:14-CV-20-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,           )
          Defendant.                      )
                                          )
                                          )
BILL ROSE,                                )
             Plaintiff,                   )
v.                                        )    No.: 3:15-CV-17-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,           )
          Defendant.                      )
                                          )
                                          )
CRAIG WILKINSON, et al.,                  )
          Plaintiffs,                     )
v.                                        )    No.: 3:15-CV-274-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,           )
          Defendant.                      )
                                          )
                                          )
ANGIE SHELTON, as wife and next of        )
kin on behalf of Mike Shelton, et al.,    )
               Plaintiffs,                )
v.                                        )    No.: 3:15-CV-420-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,           )
               Defendant.                 )
                                          )




Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 1 of 14 PageID #:
                                  21723
JOHNNY CHURCH,                                       )
          Plaintiff,                                 )
v.                                                   )     No.: 3:15-CV-460-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                      )
          Defendant.                                 )
                                                     )
                                                     )
DONALD R. VANGUILDER, JR.,                           )
           Plaintiff,                                )
v.                                                   )     No.: 3:15-CV-462-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                      )
           Defendant.                                )
                                                     )
                                                     )
JUDY IVENS, as sister and next of kin,               )
on behalf of JEAN NANCE, deceased,                   )
               Plaintiff,                            )
v.                                                   )      No.: 3:16-CV-635-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                      )
               Defendant.                            )
                                                     )
                                                     )
PAUL RANDY FARROW,                                   )
          Plaintiff,                                 )
v.                                                   )      No.: 3:16-CV-636-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                      )
          Defendant.                                 )
                                                     )

                                             ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court, and

Standing Order 13-02.

       Now before the Court is Defendant’s Motion to Bar Late Expert Reports [Doc. 715], filed

on December 10, 2020. The Court subsequently ordered expedited briefing on the Motion on

December 11, 2020 [Doc. 718], and Plaintiffs filed their Response [Doc. 724] on December 15,

2020. 1 Defendant then filed a Reply [Doc. 726] on December 17, 2020.



       1
       Plaintiffs additionally filed a Corrected Response [Doc. 725-1], correcting one footnote,
on December 16, 2020.
                                                 2

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 2 of 14 PageID #:
                                  21724
       Accordingly, for the reasons set forth below, Defendant’s Motion to Bar Late Expert Reports

[Doc. 715] will be GRANTED.

I.     BACKGROUND AND POSITIONS OF THE PARTIES

       Defendant seeks [Doc. 715] for the Court to bar Plaintiffs from providing an additional eight

expert reports that Plaintiffs have indicated that they intend to serve after their December 7, 2020

deadline. For background, Defendant notes that the Court previously ordered Plaintiffs to disclose

any expert testimony in accordance with Federal Rule of Civil Procedure 26(a)(2) by December 7,

2020. [Doc. 550]. In particular, the Court stated that the deadlines set in the June 10, 2020 Order

would “not be extended absent extraordinary circumstances” and “delays occasioned by discovery

disputes . . . [or] the press of other business or work-related demands alone” would not constitute

extraordinary circumstances. [Id. at 2]. Additionally, Defendant notes that although the parties

attempted to jointly stipulate to an adjusted expert discovery schedule, with separate dates for

generic and plaintiff-specific experts, in their Joint Motion for the Court to Set Additional Deadlines

in Preparation for Phase II Trials [Doc. 567], the Court found that the motion was not well-taken

and the parties have failed to cite extraordinary circumstances in their motion [Doc. 573 at 3–4].

       Defendant states that despite Plaintiffs’ deadline for the disclosure of expert testimony being

December 7, 2020, and Plaintiffs serving numerous expert reports, Plaintiffs have indicated that

they intend to provide additional expert reports on the damages claimed by Plaintiffs William Rose,

Clint Mannis, Dan Cody, Harvey Bass, Jimmy Kilby, Kevin Thompson, Mike McCarthy, and Roy

Enoch Edmonds.       Defendant contends that the “soon to be provided” reports may not be

“supplemental,” because “no original report was served on Monday to supplement.” [Doc. 715 at

3]. Therefore, Defendant seeks an order barring Plaintiffs from serving the allegedly untimely

expert reports. Defendant also cites the Declaration of Defense Counsel Peter Modlin [Doc. 716],

and accompanying exhibits, in support.

                                                  3

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 3 of 14 PageID #:
                                  21725
       Plaintiffs respond [Doc. 724] that their “expert disclosures have complied with the spirit of

this Court’s scheduling order, but to the extent Plaintiffs did not strictly comply, this Court should

excuse the technical non-compliance and allow disclosure of the additional reports on damages, as

Defendant will suffer no prejudice as a result.” [Id. at 7].

       Plaintiffs first also review the applicable background, stating that they recently disclosed

over fifty separate expert reports from fifteen different testifying experts to Defendant, on both the

issues of specific causation and damages for the vast majority of Adkisson plaintiffs. However,

Plaintiffs state that they were unable to produce the full reports of all damages experts, because for

the plaintiffs at the subject of Defendant’s motion, “Plaintiffs’ counsel was not in a position to seek

an evaluation on future medical expenses until they knew the conditions for which they would be

able to prove specific causation through their causation experts.” [Id. at 6].

       Accordingly, Plaintiffs assert that they waited to receive the full causation opinions before

their expert, M. Salerno and Associates, could complete their full future damages calculations for

seven Plaintiffs. Plaintiffs maintain that attempting to prove medical conditions on every claimed

condition, including those for which support could not be obtained, would be prohibitively

expensive and lead to extensive motion practice relating to future damages. Plaintiffs state that they

provided the names and other necessary information for their experts to Defendant, as well as their

intention to disclose the seven additional reports with a full calculation of future damages when they

are received. Plaintiffs point to the complexity of the issues in this case and the complexity of each

Plaintiff’s particular medical conditions and exposure and claim that they have worked diligently to

meet the Court’s scheduling deadlines. Additionally, Plaintiffs assert that Defendant will not suffer

prejudice, as no trial dates have been set in this case. However, Plaintiffs maintain that if the Court

finds prejudice to Defendant, they “request that this Court remediate this potential prejudice by

extending Defendant’s time for disclosing expert reports responsive to the additional reports from

                                                   4

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 4 of 14 PageID #:
                                  21726
Plaintiffs’ damages experts.” [Id. at 9].

       In their Corrected Response [Doc. 725-1], Plaintiffs note that “M. Salerno and Associates

have committed to completing the full reports for the seven individuals at issue by December 31,

2020, at which time the reports will be disclosed to the defense.” [Id. at 7].

       Further, with respect to Plaintiff Kaleb Rose 2, Plaintiffs assert that they “encountered

unanticipated difficulty in obtaining sufficient records to fully calculate the loss of earning for

decedent William Rose,” and thus their expert—Marianne Wanamaker, Ph.D.—was unable to

complete her full appraisal of lost income and household services. [Doc. 724 at 7]. Plaintiffs,

however, maintain that they have worked diligently to obtain all necessary records and request for

the Court to allow additional time to produce the opinion, with the stipulation that Defendant also

be afforded additional time to respond to this report.

       Defendant replies [Doc. 726] that Plaintiffs fail to identify any “extraordinary

circumstances” required under the Court’s previous Order [Doc. 550] “to justify their failure to meet

the expert disclosure deadline or request an extension of it.” [Doc. 726 at 3]. First, Defendant

asserts that delays in waiting to receive the opinions of causation experts, or to obtain documents,

as well as the extent of discovery, are the sort of circumstances—“the press of other business or

work-related demands alone,” [Doc. 550 at 3]—that the Court previously disclaimed as constituting

extraordinary circumstances. Moreover, Defendant claims that even absent the Court’s prior order,

Plaintiffs would still be required to show excusable neglect because of their failure to request an

extension before the applicable deadline.

       Lastly, Defendant alleges that even if good cause was the applicable standard, Plaintiffs have



       2
          The Court notes that on May 16, 2016, Plaintiff Kaleb William Rose, next of kin and
Executor of the Estate of Plaintiff James William (“Bill”) Rose, was substituted as the Plaintiff in
this action. [Doc. 40 in 3:15-cv-17].
                                                  5

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 5 of 14 PageID #:
                                  21727
not acted diligently in complying with the expert disclosure deadline, as they failed to explain their

failure to timely seek an extension regarding expert disclosures. Defendant also claims that

Plaintiffs failed to timely produce the other expert reports, claiming that Plaintiffs “served an

entirely new causation opinion for Plaintiff Jimmy Kilby” on December 11, 2020. [Doc. 726 at 4].

Additionally, Defendants asserts that on December 10, 2020, Plaintiffs “submitted a substantially

revised report from their epidemiologist . . . which materially changed the medical conditions that

Dr. Ward claims were caused by exposure to fly ash for multiple Plaintiffs, and introduced pointed

disagreements with one of Plaintiffs’ other experts, Dr. Rajogopalan.” [Id. at 8]. Defendant cites

an additional declaration of Peter Modlin, and related exhibits, in support. [Doc. 726-1].

       Defendant also claims that it “has been prejudiced by Plaintiffs’ continuous delays in

identifying which conditions they claim were caused by fly ash, which has only compounded the

difficulty of preparing Jacobs’ expert reports over the Christmas and New Year’s holidays.” [Doc.

726 at 5]. Defendant claims that the thirty-day rebuttal deadline does not eliminate the asserted

prejudice. Additionally, Defendant alleges that it is immaterial whether Plaintiffs complied with

the “spirit” of the Court’s previous discovery order, as Rule 26 requires that an expert disclosure is

accompanied by a written report. [Id. at 6].

II.    ANALYSIS

       Rule 26 of the Federal Rules of Civil Procedure requires that parties disclose the identity of

any expert witness that they intend to use at trial under Federal Rule of Evidence 702, 703, or 705.

Fed. R. Civ. P. 26(a)(2)(a). Further, parties are required to make expert disclosures “at the times

and in the sequence that the court orders.” Fed. R. Civ. P. 26(a)(2)(D). As detailed above, on June

10, 2020, the Court ordered Plaintiffs to disclose any expert testimony in accordance with Federal

Rule of Civil Procedure 26(a)(2) by December 7, 2020, and stated that the deadlines would “not be

extended absent extraordinary circumstances” and “delays occasioned by discovery disputes . . . [or]

                                                  6

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 6 of 14 PageID #:
                                  21728
the press of other business or work-related demands alone” would not constitute extraordinary

circumstances. [Doc. 550].

         While Plaintiffs produced several expert reports prior to the deadlines, the parties agree that

they did not timely disclose eight experts, although Plaintiffs claim that they “indicated their

intention to disclose eight additional reports, with a full calculation of damages, once those reports

are received.” See [Doc. 724 at 3]. When the reports are provided for these expert opinions on

damages, they will not be supplementing a report, as Rule 26(a)(2)(B) requires, among other things,

“a complete statement of all opinions the witness will express and the basis and reasons for them”

and “the facts or data considered by the witness in forming [the opinions].” Fed. R. Civ. P.

26(a)(2)(B)(i) and (ii). Therefore, the Court finds that Plaintiffs failed to timely disclose the expert

reports for Plaintiffs William Rose, Clint Mannis, Dan Cody, Harvey Bass, Jimmy Kilby, Kevin

Thompson, Mike McCarthy, and Roy Enoch Edmonds, as required by Rule 26(a)(2).

         Plaintiffs, however, request an extension of time in which to disclose these expert reports.

Plaintiffs’ request is governed under Federal Rules of Civil Procedure 6 and 16. Rule 6 provides,

“When an act may or must be done within a specified time, the court may, for good cause, extend

the deadline.” Fed. R. Civ. P. 6(b)(1). Rule 16 states, “A schedule may be modified only for good

cause.” Fed. R. Civ. P. 16(b)(4). Further, pursuant to the District Judge’s Scheduling Order, any

party requesting an extension of the deadlines must show extraordinary circumstances. [Doc. 550

at 2].

         First, the Court finds that Plaintiffs have not established extraordinary circumstances for an

extension, as they were aware of the Court’s imposed deadline for disclosing their experts. The

parties jointly moved [Doc. 567] for separate dates for generic and plaintiff-specific experts;

however, on August 17, 2020, the Court denied the motion, finding that the parties failed to cite any

extraordinary circumstances for the Court to consider [Doc. 573 at 4]. District Judge Varlan detailed

                                                   7

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 7 of 14 PageID #:
                                  21729
that the parties “claim that the agreed-upon schedule would provide for expeditious and efficient

trial preparation,” but noted that the parties had added additional attorneys to assist in Phase II trial

preparation, “and the current expert disclosure deadlines are approximately four (4) and five (5)

months away.” [Id.].

       Plaintiffs were aware that the December 7, 2020 deadline would remain in place well in

advance of its expiration, and again have failed to cite to extraordinary circumstances warranting an

extension. Plaintiffs claim that they have disclosed over fifty separate expert reports and point to

the complexity of issues in this case and the complexity of each plaintiff’s particular medical

conditions and exposure. However, Plaintiffs were previously aware of their alleged need for

“damages experts to carefully examine the specific causation determinations of the other experts,”

and fail to establish how the present request differentiates from their previous motion for an

extension of time to designate generic and plaintiff-specific experts. [Doc. 724 at 7]. With respect

to Plaintiff Kaleb Rose, Plaintiffs fail to detail what unanticipated difficulty arose that lead to them

being unable to obtain the necessary records. Again, Plaintiffs were aware of the imposed deadline

and fail to establish that they did not have access to the necessary records.

       Moreover, the Court finds that Plaintiffs have also not established good cause for an

extension of time to disclose their experts. “A party must disclose his or her expert witnesses by

the scheduling-order deadline” and “[i]f the party cannot meet that deadline, he or she can move to

amend the scheduling order.” Gatza v. DCC Litig. Facility, Inc., 717 F. App’x 519, 521 (6th Cir.

2017) (citing Fed. R. Civ. P. 16(b)(4)). “When considering a motion to amend, a district court will

examine (1) whether the moving party has shown ‘good cause,’ and (2) whether the modification

will cause the opposing party to experience possible prejudice.” Id. (citing Inge v. Rock Fin. Corp.,

281 F.3d 613, 625 (6th Cir. 2002)).

       “To show good cause, a moving party can demonstrate that he or she diligently attempted to

                                                   8

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 8 of 14 PageID #:
                                  21730
meet the original deadline.” Id. (citing Leary v. Daeschner, 349 F.3d 888, 906 (6th Cir. 2003)).

“For this issue, there are five factors to consider: ‘(1) when the moving party learned of the issue

that is the subject of discovery; (2) how the discovery would affect the ruling below; (3) the length

of the discovery period; (4) whether the moving party was dilatory; and (5) whether the adverse

party was responsive to . . . discovery requests.’” Id. (internal citations omitted). “The central

question among these factors is whether a party acted diligently.” Id. (citing Dowling v. Cleveland

Clinic Found., 593 F.3d 472, 478 (6th Cir. 2010)).

       The Court cannot find that Plaintiffs acted diligently in attempting to meet their deadline to

disclose the eight expert reports at issue. Plaintiffs were aware of their plan for obtaining expert

opinions, the need for applicable records, as well as the Court-imposed deadline. Additionally,

Plaintiffs were reminded by the Court in August that their expert disclosure deadlines were

approximately four months away. Ultimately, Plaintiffs were aware that their damages experts were

to rely on the reports of the causation experts in order to provide their opinions, and failed to account

for an appropriate period of time for this analysis to be conducted—despite being reminded of the

Court’s deadline. See, e.g., Gipson v. Progressive Cas. Ins. Co., No. 3:17-CV-205-RGJ-CHL, 2018

WL 3795285, at *2 (W.D. Ky. Aug. 9, 2018) (“Further, Plaintiff is not asking the Court to deem

timely a report that was disclosed prior to the expiration of the extension she thought she had secured

or an otherwise existing and disclosed report.”). Plaintiffs’ counsel has had access to the applicable

client records and do not detail how the failure to obtain necessary records for Plaintiff Rose was

not merely the result of dilatory efforts.

       Moreover, Plaintiffs did not request an extension of time prior to the expiration of their

deadline to disclose experts. Defendant also asserts that Plaintiffs have served a new causation

opinion for Plaintiff Jimmy Kilby and a substantially revised expert report from their epidemiologist

after the expiration of the deadline to disclose experts. The Court also agrees with Defendant that

                                                   9

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 9 of 14 PageID #:
                                  21731
Plaintiffs’ counsel had access to their client’s medical records for an extensive period of time prior

to the impending deadline to disclose experts. Lastly, the Court finds that Defendant will be

prejudiced through their upcoming deadline to prepare expert reports to the extent that their experts

are not intended solely to serve as rebuttal experts. Therefore, the Court finds that Plaintiffs have

not established good cause for an extension of the deadline to disclose their expert reports.

       Accordingly, having found the above-described violations, the Court must next look to Rule

37(c)(1) in order to decide whether the opinions should be excluded. If a party fails to timely

disclose its expert witnesses, Rule 37 provides that:

       [T]he party is not allowed to use that information or witness to supply evidence on
       a motion, at a hearing, or at a trial, unless the failure was substantially justified or
       is harmless. In addition to or instead of this sanction, the court, on motion and after
       giving an opportunity to be heard:

               (A) may order payment of the reasonable expenses, including attorney’s
               fees, caused by the failure;

               (B) may inform the jury of the party’s failure; and

               (C) may impose other appropriate sanctions, including any of the orders
               listed in Rule 37(b)(2)(A)(i)-(vi).

Fed. R. Civ. P. 37(c)(1).

       “The Sixth Circuit uses a five-factor test to determine whether a party’s failure to provide

information under Rule 26(a) is ‘substantially justified’ or ‘harmless.’” Villa v. Empire Truck Lines,

Inc., No. 2:17-cv-2834, 2018 WL 5833082, at *2 (W.D. Tenn. Nov. 7, 2018). In Howe v. City of

Akron, 801 F.3d 718 (6th Cir. 2015), the Sixth Circuit instructed that courts should consider the

following factors:

       (1) the surprise to the party against whom the evidence would be offered; (2) the
       ability of that party to cure the surprise; (3) the extent to which allowing the
       evidence would disrupt the trial; (4) the importance of the evidence; and (5) the
       nondisclosing party’s explanation for its failure to disclose the evidence.

Id. at 748 (quoting Russell v. Absolute Collection Servs., Inc., 763 F.3d 385, 396–97 (4th Cir.

                                                  10

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 10 of 14 PageID #:
                                  21732
2014)).

          The nonmoving party has the burden to show harmlessness or that the failure was

substantially justified. Haley v. Kundu, No. 1:11-CV-265, 2013 WL 12030022, at *1 (E.D. Tenn.

May 7, 2013) (citing SPX Corp. v. Bartec USA, LLC, 574 F. Supp. 2d 748, 755–57 (E.D. Mich.

2008)). Plaintiffs argue that “Defendant will suffer no prejudice as a result of any delay in receive

these eight additional reports,” as “no trial dates have been set for any of these eight cases . . . and

Defendant will have plenty of time to review and respond to the additional reports in a timely

manner.” [Doc. 724 at 11]. “However, Rule 37(c)(1) does not require that [the moving party] show

prejudice; rather, the rule requires that [the non-moving party] show harmlessness or justification.”

Starlink Logistics, Inc. v. ACC, LCC, No. 1:18-CV-0029, 2020 WL 619848, at *4 (M.D. Tenn. Feb.

10, 2020).

          Courts have explained, “Federal Rule of Civil Procedure 37(c)(1) requires absolute

compliance with Rule 26(a); that is, it ‘mandates that a trial court punish a party for discovery

violations in connection with Rule 26 unless the violation was harmless or is substantially

justified.’” Hunt v. Hadden, 127 F. Supp. 3d 780, 789 (E.D. Mich. 2015), aff’d, 665 F. App’x 435

(6th Cir. 2016) (quoting Roberts ex rel. Johnson v. Galen of Virginia, Inc., 325 F.3d 776, 782 (6th

Cir. 2003)) (other citations omitted). Further, courts have explained that “exclusion of expert

testimony is the ‘standard sanction’ for a violation of Rule 26.” Id. (citing Samos Imex Corp. v.

Nextel Communications, Inc., 194 F.3d 301, 305 (1st Cir. 1999)).

          The Sixth Circuit has held that “[t]he exclusion of non-disclosed evidence is automatic and

mandatory under Rule 37(c)(1) unless nondisclosure was justified or harmless.” Dickenson v.

Cardiac & Thoracic Surgery of E. Tenn., 388 F.3d 976, 983 (6th Cir. 2004) (quoting Musser v.

Gentiva Health Servs., 356 F.3d 751, 758 (7th Cir. 2004)). Therefore, the Court finds that Plaintiffs

have failed to meet their burden to establish harmlessness of their failure to timely disclose the eight

                                                  11

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 11 of 14 PageID #:
                                  21733
expert reports at issue.

        Additionally, in considering the various factors outlined in Howe, the Court finds that

Plaintiffs’ failure to disclose these expert reports is neither substantially justified or otherwise

harmless. 3 With respect to the surprise to Defendant, Plaintiffs largely do not address this factor,

other than potentially claiming that they disclosed the names and other additional information for

their damages experts, with the full reports with damages calculations to follow. Defendant is

therefore aware that the expert report is intended to fully calculate these Plaintiffs’ future damages.

The Court, however, notes Defendant’s arguments on “Plaintiffs’ continuous delays in identifying

which conditions they claim were caused by fly ash.” [Doc. 726 at 5].

        As detailed above, Plaintiffs’ arguments largely revolve on the alleged lack of prejudice to

Defendant, “a consideration the Court finds is more appropriately assessed under the second factor.”

See Adkisson v. Jacobs Eng’g Grp., Inc., No. 3:13-CV-505-TAV-HBG, 2018 WL 3460244, at *7

(E.D. Tenn. July 18, 2018), aff’d, 2018 WL 4006782 (E.D. Tenn. Aug. 22, 2018). The parties have

not addressed the impact on the depositions of any experts or discovery, as fact discovery has

concluded, and their arguments revolve around Defendant’s ability to provide rebuttal experts.

Defendant, however, notes that several of their experts will not be used “solely to contradict or rebut

evidence on the same subject matter identified” by Plaintiffs. [Doc. 726 at 6]; see [Doc. 550].

Again, the Court notes the January 6, 2021 deadline for Defendant to disclose any expert testimony.

Therefore, the Court finds that Defendant has a limited ability to cure the surprise from Plaintiffs’

failure to timely disclose their experts due to the established schedule for Defendant to disclose its

expert witnesses.



        3
         Ultimately, the Court will not review these factors in great detail, as they were not
addressed by either Plaintiffs or Defendant, and due to the applicable burden, will focus on the
arguments as set forth by Plaintiffs.
                                                  12

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 12 of 14 PageID #:
                                  21734
       This analysis ties into the third factor. While a trial date has not been set in this matter,

permitting this evidence would disrupt the carefully planned discovery schedule the Court has put

in place so that these cases can promptly proceed to trial. Both parties are substantially aware of

the delay and procedural hurdles required to try this case. The Court has repeatedly reiterated to the

parties the importance of promptly and timely complying with their discovery obligations.

Defendant’s response to Plaintiffs’ expert reports is due on January 6, 2021, leaving Defendant’s

experts with “only 30 days to prepare such responses, including the upcoming holidays.” [Doc. 715

at 4]. Therefore, “[t]he court finds that allowing Plaintiffs’ late expert report[s] would likely cause

a significant disruption of the trial.” See Askew v. City of Memphis, No. 14-CV-02080-STA-TMP,

2016 WL 4533587, at *5 (W.D. Tenn. Mar. 15, 2016), aff’d, 2016 WL 2757435 (W.D. Tenn. May

12, 2016); see also Pummell v. Burkes, No. 2:15-CV-3034, 2018 WL 1875596, at *3 (S.D. Ohio

Apr. 19, 2018) (“[W]hile no trial date has yet been set, permitting the supplemental witnesses to

testify would be disruptive. This case has been pending for nearly two and a half years. Allowing

these witnesses to testify would further delay a trial date and burden Defendants.”).

       Next, the Court finds that Plaintiffs have not largely addressed the importance of these expert

reports, other than claiming these expert reports include “a precise calculation of future damages.”

[Doc. 724 at 6]; Cf. Adkisson, 2018 WL 4006782, at *4 (“Dr. Terry is plaintiffs’ sole expert witness

on the key issue of general causation and as such is significant.”). Lastly, as largely detailed

throughout this opinion, the Court finds that Plaintiffs have not provided a sufficient explanation for

not timely disclosing the expert reports. Plaintiffs were repeatedly aware of both its intended

process to obtain causation and damages experts, as well as the Court’s deadline. With respect to

Plaintiff Kaleb Rose, the Court does not find that Plaintiffs’ have proffered a sufficient explanation

for their delay. Plaintiffs’ explanation does not establish that their failure to timely disclose these

expert witnesses was “substantially justified.” Howe v. City of Akron, 801 F.3d 718, 749 (6th Cir.

                                                  13

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 13 of 14 PageID #:
                                  21735
2015)

        Therefore, the Court finds that the failure to timely disclose the expert reports at issue was

neither substantially justified nor harmless. As such, Rule 37(c)(1) requires automatic exclusion of

these reports. See, e.g., Reynolds v. Addis, No. 18-13669, 2019 WL 8106245, at *4 (E.D. Mich.

Oct. 25, 2019) (“The Howe factors create a mixed bag here, with some supporting harmlessness and

others not. But, particularly in light of the defendants’ failure to establish the importance of

Primeau’s opinions concerning timing, their failure to seek an extension of time to name additional

experts (which was based on a meritless claim that the late filing did not violate the Rule), and the

unsatisfactory explanation for the delay, on balance, there exists insufficient grounds to excuse the

delay.”).

III.    ANALYSIS

        Accordingly, for the reasons set forth below, Defendant’s Motion to Bar Late Expert Reports

[Doc. 715], addressing additional expert reports on the damages claimed by Plaintiffs Kaleb William

Rose, Clint Mannis, Dan Cody, Harvey Bass, Jimmy Kilby, Kevin Thompson, Mike McCarthy, and

Roy Enoch Edmonds, will be GRANTED.

        IT IS SO ORDERED.

                                              ENTER:


                                              United States Magistrate Judge




                                                 14

Case 3:13-cv-00505-TAV-HBG Document 728 Filed 12/22/20 Page 14 of 14 PageID #:
                                  21736
